DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1 - 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 – 7 are drawn to a method.
	Claims 8-11 are drawn to a system.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 - 7 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
1. A method for icon-based wagering within a sport betting network, comprising:
searching for at least a top-level wager option and a sub-wager option from a wager relation database;
searching for at least one associated icon with the top-level wager option and one associated icon with the sub-wager option in a wager icon database;
selecting at least one associated icon with the top-level wager option and one associated icon with the sub-wager option;
displaying at least one top-level wager option and one associated icon and at least one sub-wager option and one associated icon via a wagering application;
determining selection of at least the top-level wager option and the sub-wager option by receiving an input selection of at least the top-level wager option and the sub-wager option through at least a touch or a click on an associated icon for the top-level wager option and a touch or a click on an associated icon for the sub- wager option;
dynamically updating the wagering application to manage a display of at least the top-level wager option and associated icon and the sub-wager option and associated icon; and
determining placement of at least one wager and storing at least wager data in a user database.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity. 
More specifically, under this grouping, the italicized limitations represent fundamental economic principles or practices, and managing interactions between people. For example, the italicized limitations are directed towards the searching for a wager by mean of an icon wherein the user may place a wager upon the selection of the icon.  This represents a fundamental economic practice, namely, exchanging consideration based on odds and outcomes 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): an application and various databases (i.e. user, icon, wager relation databases)
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed various databases. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Cornett (US 8,814,668) establishes that these additional elements are generic: “The pari-mutuel wagering system 10 includes a wager database 40 operably installed in the memory 26 of the gaming computer 20, an account database 42 operably installed in the memory 26 of the gaming computer 20, and other databases and similar programs for tracking the various data associated with the function of the pari-mutuel wagering system 10. The wager database 40 functions for tracking wagers made on a specific event (e.g., series of horse-races), and the account database 42 functions for tracking the financial accounts of the house and various participants. These databases may be maintained in a single program on a single computer device, or in multiple programs maintained on one or multiple computer devices, as is well known in the art, and the term "database" is hereby deFined to include any such configuration of data collection and storage.” (Cornett 3:63 – 4:10)
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ortiz et al (US 2016/0300433) in view of Fine et al (US 8,396,777)
As per claim 1, Ortiz discloses:
searching for at least a top-level wager option and a sub-wager option from a …; searching for at least one associated icon with the top-level wager option and one associated icon with the sub-wager option in a wager …; selecting at least one associated icon with the top-level wager option and one associated icon with the sub-wager option; displaying at least one top-level wager option and one associated icon and at least one sub-wager option and one associated icon via a wagering application; (Ortiz discloses a system for a player to select specific wager options that are represented and identifiable to the player by graphical icons.  Ortiz discloses an interface (Fig 2, #200) wherein a player can search for wagering events.  The player can select offensive and defensive wagers such as 1st down #240, Field goal #250, TD – Offense #255, turnover #264, TD/Safety #268 and Sack #266. The player can also select icons that represent individual players #210, #211 (Ortiz Fig 2, 0064 – 0066).  Ortiz further discloses the selection and display of icons that represent at least two wagers (i.e. top level and sub-wager option) that are represented by graphical icons (0072 – 0076, Fig 3, #310, #330) in response to the players searching, wherein they player can select an amount they would like to wager (Fig 3, #312).
determining selection of at least the top-level wager option and the sub-wager option by receiving an input selection of at least the top-level wager option and the sub-wager option through at least a touch or a click on an associated icon for the top-level wager option and a touch or a click on an associated icon for the sub- wager option; (Ortiz discloses the player is able to make a selection of at least two wagers (top level wager and sub-wager option) such as on “1st down gained” and “1st down not gained”) (Ortiz Fig 3, 0072-0076)
dynamically updating the wagering application to manage a display of at least the top-level wager option and associated icon and the sub-wager option and associated icon; and (Ortiz discloses the dynamic updating of the wager application to display the potential payout to the user upon the display along with the two wager options and icons) (Ortiz 0072)
determining placement of at least one wager and storing at least wager data in a user database.
	Ortiz fails to disclose a wager relation, user, or icon database.
	In a similar field of endeavor, Fine discloses a wagering or prediction system that utilizes wager databases, user databases and databases for storing images. (Fine 13:40-56; 1416 – 39).
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Ortiz in view of Fine to provide databases to store wagering, user and image or graphical data.  This would be beneficial as the system would have an efficient storage means that can be easily accessed/referenced/searched for data retrieval after data collection.
	As per claim 2, herein the top-level wager option comprises at least one wager option independent of at least one other wager option. (Ortiz discloses wager options that are independent of the other wager option such as option #620 vs #630) (Ortiz Fig 6)
	As per claim 3, wherein the sub-wager option comprises at least one wager option dependent on at least one other wager option. (Ortiz discloses wager options that are dependent on one another) (Ortiz Fig 3, #410 vs #430)
	As per claim 4, wherein an associated icon comprises at least one .jpg file, .gif file, .png file, .mov file, sport equipment image, trophy image, sport environment image, team logo, player image, holiday theme, and special event theme. (Ortiz discloses icons that are at least sports equipment icons (Ortiz Fig 3, #410 vs #430)
	As per claim 5, further comprising displaying at least one of a text or an interactable element accompanying an associated icon and receiving an input selection through at least a touch or a click on the text or the interactable element. (Ortiz Fig 3, #410, #430)
	As per claim 6, wherein the interactable element further comprises at least one of a shape, a box, a link, and a color. (Ortiz Fig 3, #410, #430)
	As per claim 7, wherein dynamically updating the wagering application to manage a display further comprises maintaining the display or clearing the display after at least a predetermined amount of time or subsequent action. (Ortiz 0067)
	 Independent claim(s) 8 is/are made obvious by the combination of Ortiz in view of Fine based on the same analysis set forth for claim(s) 1, which are similar in claim scope. 
	As per claim 9, wherein the relationship within the wager relation database is based on at least a rule of an event. (Combination of Ortiz in view of Fine, Ortiz discloses the presentation of a streamlined interface of wagering options upon the offense playing a “no huddle” style of play (i.e. rule of event)) (Ortiz 0066)
	As per claim 10, wherein the relationship is learned by an algorithm through review of at least statistical wager behavior of a user. (Ortiz discloses the option for a player to repeat previous picks, wherein the system utilizes the previous picks a user made (user behavior) and quickly repeat the wager picks for the next upcoming wagering event) (Ortiz 0066).
	As per claim 11, wherein the icon associated with at least one wager option is at least one .jpg file, .gif file, .png file, .mov file, sport equipment image, trophy image, sport environment image, team logo, player image, holiday theme, and special event theme. (Ortiz discloses icons that are at least sports equipment icons (Ortiz Fig 3, #410 vs #430)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        9/28/2022

/James S. McClellan/Primary Examiner, Art Unit 3715